DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 20 is objected to because of the following informalities:  “the posterior wall” and “the anterior wall” should read --the posterior vaginal wall-- and --the anterior vaginal wall-- to maintain consistency of terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “substantially more than a width”. Since applicant’s original specification fails to define the scope of “substantially more”, the metes and bounds of claim 4 are unascertainable.
Claim 7 recites the limitation “a third type of knit structure”. It is unclear whether applicant intends to additionally require first and second types of knit structures, which are not required in parent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6, 8, and 10-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.).
Regarding claim 1, Alinsod et al. teaches an implant (Figure 3) comprising: 
a first flap including: a first portion (Figure 3, arm portion, 52) configured to be attached proximate a sacrum; a second portion (Figure 3, body, 42) configured to be attached to an anterior vaginal wall; and a transition region lying between the first portion (52) and the second portion (42) ([0027]-[0028]; see annotated Figure 3 below; The limitations “configured to be attached proximate a sacrum” and “configured to be attached to an anterior vaginal wall” are functional language. The structure of Alinsod et al. is capable of performing these functions.); and a second flap such that a portion of the second flap is configured to be attached to a posterior vaginal wall, wherein a value corresponding to a biomechanical parameter defining a biomechanical attribute of the first flap attaching to the anterior wall (42) is different from a value of the biomechanical parameter defining the biomechanical attribute of the portion of the second flap attaching to the posterior vaginal wall (The limitation “configured to be attached to a Figure 3 below).

    PNG
    media_image1.png
    485
    581
    media_image1.png
    Greyscale

Regarding claims 2 and 3, Alinsod et al. teaches the first portion (52) of the first flap defines a first type of knit structure and the second portion (42) of the first flap defines a second type of knit structure ([0028]-[0029]).
Regarding claims 4-6, Alinsod et al. teaches a width of the second portion (42) is greater than a width of the first portion (52) of the first flap (see annotated Figure 3); wherein the second portion (42) includes a proximal end and a distal end, the distal end being proximate the transition region, wherein the width of the second portion (42) varies from the proximal end to the distal end of the second portion (42); wherein the varying second width along the second portion (42) defines a trapezoidal shape of the second portion (42) (see annotated Figure 3).
Regarding claim 8, Alinsod et al. teaches each of the first and second flaps defines a planar shape and are configured to be attached separately to bodily locations 
Regarding claims 10-15, Alinsod et al. teaches the biomechanical attribute is elasticity and the biomechanical parameter is a modulus of elasticity; or the biomechanical attribute is viscoelasticity, viscohyperelasticity, ansiotropicity, resistance to creep, or stiffness (Each zone 42, 52 may be formed of a "different filament diameter, stitch pattern, mesh density, or a combination of all three”, [0028]. Accordingly, forming each zone with a different diameter filament, stitch pattern, and/or mesh density confers different material characteristics of elasticity, viscoelasticity, viscohyperelasticity, ansiotropicity, resistance to creep, and stiffness. See [0028]-[0029].).
Regarding claim 16, Alinsod et al. teaches the first flap and the second flap are constructed from a single piece of material (unibody construction, [0027]).
Claim 17 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0305394 (Rosenblatt).
Regarding claim 17, Rosenblatt teaches a tubular implant (Figure 2) comprising:a first portion of the tubular implant configured to be attached proximate a sacrum; a transition region extending from the first portion; a second portion of the tubular implant and extending from the transition region monolithically and including a first section and a second section and two slits (Figure 2, cut out, 3) provided laterally in the second portion configuring the first section as apart from the second section at a proximal end; and a lumen defined within the first and second portions of the tubular implant, wherein the first section is configured to be attached to an anterior vaginal wall, and the second Figure 2 below).

    PNG
    media_image2.png
    184
    471
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.) in view of U.S. Patent Application Publication No. 2009/0171377 (Intoccia et al.).
Regarding claims 7 and 9, Alinsod et al. teaches all the limitations of claim 1. Alinsod et al. does not specify the transition region defines a third type of knit structure, or that the value of the biomechanical parameter defining the biomechanical attribute of the first portion attaching proximate the sacrum is different from that of the portions attaching respectively to the anterior and posterior vaginal walls.
However, Intoccia et al. teaches an implant (Figure 4), comprising a first portion defining a first type of knit structure, a second portion defining a second type of knit structure, and a transition region defining a third type of knit structure, each with a .
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0305394 (Rosenblatt) in view of WO 2010/087923 (Young et al.).
Regarding claim 18, Rosenblatt teaches all the limitations of claim 17. Rosenblatt does not specify a knit structure of the first portion is different from a knit structure of the second portion.
However, Young et al. teaches an implant comprising: a first flap including: a first portion (Figure 1, sacral flap, 105) configured to be attached proximate a sacrum ([0036]); a transition region extending from the first portion (105) ([0036]; see Figure 1); a second portion (Figure 1, pelvic organ engagement flaps, 101 and 103) including a first section (101) and a second section (103) ([0036]); wherein the first section (101) is configured to be attached to an anterior vaginal wall, and the second section (103) is configured to be attached to a posterior vaginal wall ([0036]); wherein a knit structure of the first portion (105) is different from a knit structure of the second portion (101, 103) ([0036]; [0049]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second portions of the implant of Rosenblatt to have two different knit structures as taught by Young et al., because Young et al. .
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0305394 (Rosenblatt) in view of U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.).
Regarding claim 19, Rosenblatt et al. teaches all the limitations of claim 17. Rosenblatt et al. does not teach the first and second sections have first and second knit structures.
However, Alinsod et al. teaches an implant, comprising: a first section (Figure 3, arm portion, 52); a second section (Figure 3, body, 42) ([0027]-[0028]); wherein the first section (52) defines a first type of knit structure and the second section (42) defines a second type of knit structure ([0028]-[0029]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second sections of Rosenblatt to include first and second different knit structures similar to the teaching of Alinsod et al., because providing different knit structures in a vaginal support implant provides different levels of support, flexibility, and stretch in different areas as needed ([0021]; [0027]).
Regarding claim 20, Rosenblatt teaches a method of placing an implant in a body of a patient, the method comprising: inserting the implant inside the body (Figures 13-14; [0047]-[0048]); attaching a portion of the implant to an anterior vaginal wall (Figures 13-14; [0047]-[0048]); and attaching a portion of the implant to a posterior Figures 13-14; [0047]-[0048]). Rosenblatt does not specify each portion of the implant attaching to the anterior and posterior vaginal walls respectively define first and second types of knit structures with first and second values of a biomechanical parameter defining a biomechanical attribute.
However, Alinsod et al. teaches an implant, comprising: a first portion (Figure 3, arm portion, 52); a second portion (Figure 3, body, 42) ([0027]-[0028]); wherein the first portion (52) defines a first type of knit structure and the second portion (42) defines a second type of knit structure, wherein the first and second portions each define first and second values of a biomechanical parameter defining a biomechanical attribute ([0028]-[0029]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second portions of Rosenblatt to include first and second different knit structures similar to the teaching of Alinsod et al., because providing different knit structures in a vaginal support implant provides different levels of support, flexibility, and stretch in different areas as needed ([0021]; [0027]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,639,137 in view of U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.). 
Regarding instant claim 1, claim 1 of the ‘137 patent recites all that is recited in instant claim 1. The difference between instant claim 1 and claim 1 of the ‘137 patent lies in that instant claim 1 recites the first flap includes “a transition region lying between the first portion and the second portion”, which is not recited in claim 1 of the ‘137 patent. 
However, Alinsod et al. teaches an implant (Figure 3) comprising: a first flap including: a first portion (Figure 3, arm portion, 52) configured to be attached proximate a sacrum; a second portion (Figure 3, body, 42) configured to be attached to an anterior vaginal wall; and a transition region lying between the first portion (52) and the second portion (42) ([0027]-[0028]; see annotated Figure 3 above; The limitations “configured to be attached proximate a sacrum” and “configured to be attached to an anterior vaginal wall” are functional language. The structure of Alinsod et al. is capable of performing these functions.); and a second flap such that a portion of the second flap is configured to be attached to a posterior vaginal wall, wherein a value corresponding to a biomechanical parameter defining a biomechanical attribute of the first flap attaching to the anterior wall (42) is different from a value of the biomechanical parameter defining the biomechanical attribute of the portion of the second flap attaching to the posterior vaginal wall (The limitation “configured to be attached to a posterior vaginal wall” is functional language. The structure of Alinsod et al. is capable of performing this function. [0027]-[0029]; see annotated Figure 3 above). It would have been obvious to 
Regarding instant claim 2, claim 1 of the ‘137 patent in view of Alinsod et al. recites all that is recited in instant claim 1. Claim 2 of the ‘137 patent recites all that is recited in instant claim 2.
Regarding instant claim 3, claim 2 of the ‘137 patent in view of Alinsod et al. recites all that is recited in instant claim 2. Claim 2 of the ‘137 patent recites all that is recited in instant claim 3 (which encompasses the limitations of claim 2). The difference between instant claim 3 and claim 2 of the ‘137 patent lies in that instant claim 3 recites the second portion of the first flap defines a second type of knit structure, which is not recited in claim 2 of the ‘137 patent.
However, Alinsod et al. further teaches first portion (52) of the first flap defines a first type of knit structure and the second portion (42) of the first flap defines a second type of knit structure ([0028]-[0029]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first flap of claim 2 of the ‘137 patent such that the first flap has a first type of knit structure and the second portion of the first flap defines a second type of knit structure as taught by Alinsod et al., because providing different knit structures in each of the first and second portions of the first flap provides one portion that is “microporous, supple and flexible” and another portion that 
Regarding instant claims 4-6, claim 1 of the ‘137 patent in view of Alinsod et al. recites all that is recited in instant claim 4 (which encompasses the limitations of instant claim 1). The difference between instant claims 4-6 and claim 1 of the ‘137 patent lies in that instant claims 4-6 recite “a width of the second portion is greater than a width of the first portion of the first flap; wherein the second portion includes a proximal end and a distal end, the distal end being proximate the transition region, wherein the width of the second portion varies from the proximal end to the distal end of the second portion; wherein the varying second width along the second portion defines a trapezoidal shape of the second portion”, which is not recited in claim 1 of the ‘137 patent.
However, Alinsod et al. further teaches a width of the second portion (42) is greater than a width of the first portion (52) of the first flap (see annotated Figure 3); wherein the second portion (42) includes a proximal end and a distal end, the distal end being proximate the transition region, wherein the width of the second portion (42) varies from the proximal end to the distal end of the second portion (42); wherein the varying second width along the second portion (42) defines a trapezoidal shape of the second portion (annotated Figure 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the shape of the implant of claim 1 of the ‘137 patent in view of Alinsod et al. to have the shape as claimed, because Alinsod et al. teaches providing such a shape with a second portion that is wider than the first portion of the first flap and that varies along the second portion to define a Figure 3; [0027]).
Regarding instant claim 8, claim 1 of the ‘137 patent in view of Alinsod et al. recites all that is recited in instant claim 1. Claim 1 of the ‘137 patent recites all that is recited in instant claim 8.
Regarding instant claim 9, claim 1 of the ‘137 patent in view of Alinsod et al. recites all that is recited in instant claim 1. Claim 1 of the ‘137 patent recites all that is recited in instant claim 9.
Regarding instant claims 10-15, claim 1 of the ‘137 patent in view of Alinsod et al. recites all that is recited in instant claim 1. Claims 3-8 of the ‘137 patent recites all that is recited in instant claims 10-15.
Regarding instant claim 16, claim 1 of the ‘137 patent in view of Alinsod et al. recites all that is recited in instant claim 16 (which encompasses the limitations of instant claim 1). The difference between instant claim 16 and claim 1 of the ‘137 patent lies in that instant claim 16 recites “the first flap and the second flap are constructed from a single piece of material”, which is not recited in claim 1 of the ‘137 patent.
However, Alinsod et al. further teaches the first flap and the second flap are constructed from a single piece of material (unibody construction, [0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the implant of claim 1 of the ‘137 patent in view of Alinsod et al. such that the first and second flaps are constructed from a single piece of material as taught by Alinsod et al., because Alinsod et al. teaches providing such a unibody construction .
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,639,137 in view of U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.), as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0171377 (Intoccia et al.).
Regarding instant claim 7, claim 1 of the ‘137 patent in view of Alinsod et al. recites all that is recited in instant claim 7 (which encompasses the limitations of instant claim 1). The difference between instant claim 7 and claim 1 of the ‘137 patent and Alinsod et al. lies in that instant claim 7 recites “the transition region defines a third type of knit structure”, which is not recited in claim 1 of the ‘137 patent and Alinsod et al. as cited.
However, Intoccia et al. teaches an implant (Figure 4
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 10,639,137. Although the claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application is merely broader in scope than all that is recited in claim 9 of the ‘137 patent. That is, claim 17 is anticipated by claim 9 of the ‘137 patent. Similarly, instant claim 20 is anticipated by claim 11 of the ‘137 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claim 18 and 19 of the instant application are anticipated by claims 9 and 10 of the ‘137 patent, by the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CARRIE R DORNA/Primary Examiner, Art Unit 3791